UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA |

COREY GOLSON, SR.,
Petitioner : CASE NO. 1:10-CR-339
V. : (JUDGE MANNION)
UNITED STATES OF AMERICA,
Respondent

ORDER

 

For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:
Petitioner Golson’s January 29, 2020 Rule 59(e) motion for
reconsideration, (Doc. 148), of this court’s December 3, 2019 Memorandum

and Order, (Docs. 144 & 145), is DENIED.

MALACHY E. MANNION

United States District Judge ©

 

Dated: February 18, 2020

10-339-03-ORDER.wpd

 

 
